DETAILED ACTION
Claim(s) 1-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahmoudi (Acquisition of Weak GNSS Signals Using Block Averaging Pre-Processing, cited in June 12, 2020 IDS) in view of Badke (US 20160245923 A1).


In regards to claim(s) 1, 6, 11, and 12, Sahmoudi teaches a signal acquisition method, comprising: 
receiving positioning signal sent by a base station ([Page 1363, “II. GPS Signal Model”] teaches receiving positioning signals sent by a base station, “…the input receiver signal from a given satellite can be expressed…where A is the GPS signal amplitude…”); 
([Page 1365, “Table 1”] teaches performing frequency compensation on a positioning signal, “…The incoming signal is multiplied by a locally generated carrier signal..”); 
dividing ([Page 1365, “Table 1”] teaches dividing each frequency compensated positioning signal into at least two signal blocks and performing an averaging operation on the signal blocks as to obtain block-averaged groups of positioning signals, For each frequency value in step 1, accumulate and average the twenty frequency  compensated blocks”); and 
determining an acquisition result based on the block-averaged positioning signal ([Page 1365, “Table 1”] teaches determining an acquisition result based on the block-averaged positioning signal, “Compare the twenty computed coherent sums. When a sufficiently strong peak is detected then the acquisition is achieved…”).
The signal acquisition feature of Samoudi differs from that of claim 1, in that Samoudi is silent on receiving positioning signals sent by the base station, dividing the positioning signals into at least two two groups, performing the frequency compensation step on each group of positioning signals, performing the step of dividing the frequency compensated positioning into at least two signal blocks by dividing each frequency compensated positioning signal group of positioning signals into at least two signal blocks, and performing the average operation on the signal blocks in each group of signals, so as obtained block averaged groups of positioning signals and determining the acquisition result based on the block-averaged positioning signal groups of positioning signals.
Despite these differences similar features have been seen in other prior art involving position acquisition. Badke (US 20160245923 A1) in [Par. 37] teaches for example receiving positioning signals, pluralities of GNSS satellite signals, “[0037]…Pluralities of GNSS satellite signals 184 and 185…”, and [Par. 46 – Par. 47] teaches dividing the signals into groups, “[0046] Signal splitting circuit 123 divides RF signals 105 into superbands of RF signals according to which frequency bands are desired to be collected and processed by the GNSS device…[0047]…Analog signal conditioning circuit 102 is electrically coupled to signal splitting circuit 132 and receives RF signals 115, 116, and 117 from signal splitting circuit 132”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the signal acquisition feature of Samoudi by receiving multiple positioning signals from a base station and dividing the positioning signals into groups, as similarly seen in Badke and further each frequency compensated positioning signal group of positioning signals into at least two signal blocks, and performing the average operation on the signal blocks in each group of signals, so as obtained block averaged groups of positioning signals and determining the acquisition result based on the block-averaged positioning signal groups of positioning signals, for the benefit of performing signal acquisition of positioning signals operating on different frequency bands.


Claim(s) 2, 3, 7 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahmoudi (Acquisition of Weak GNSS Signals Using Block Averaging Pre-Processing, cited in June 12, 2020 IDS) in view of Badke (US 20160245923 A1) in view of Black (US Patent No. 6,006,108).


In regards to claim(s) 2 and 7, Sahmoudi teaches the method according to claim 1, 
performing analog to digital conversion on the positioning signal([Page 1363, “GPS Signal Model”] teaches converting the positioning signal r(t) into the digital signal r(n) by sampling at a preset rate of Ts
see where it recites, “…With the knowledge of the GPS L1 carrier frequency, the received signal can be translated to baseband and, as such, the sampled data model can be expressed…”);
frequency compensation being no more than one period of a pass-band ([Page 1364, Right Hand Column] teaches performing frequency compensation on a positioning signal, “…we need to estimate the unknown frequency offset fd from k KHz and compensate for it prior to averaging…we suggest to multiply the baseband signal with weights represented by the frequency component..”, [Table 1] also teaches performing frequency compensation on a positioning signal with arrange for the frequency compensation being no more than one period of a pass-band, “…The incoming signal is multiplied by a locally generated carrier within a range of 1/2NT Hz for BAP frequency compensation”).
Badke (US 20160245923 A1) in [Par. 37] teaches for example receiving positioning signals, pluralities of GNSS satellite signals, “[0037]…Pluralities of GNSS satellite signals 184 and 185…”, and [Par. 46 – Par. 47] teaches dividing the signals into groups, “[0046] Signal splitting circuit 123 divides RF signals 105 into superbands of RF signals according to which frequency bands are desired to be collected and processed by the GNSS device…[0047]…Analog signal conditioning circuit 102 is electrically coupled to signal splitting circuit 132 and receives RF signals 115, 116, and 117 from signal splitting circuit 132”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the signal acquisition feature of Samoudi by receiving multiple positioning signals from a base station and dividing the positioning signals into groups, as similarly seen in Badke and further performing for the positioning signals, the frequency compensation step on each group of positioning signals, wherein, dividing the positioning signals into at least two groups and performing frequency compensation on each group of positioning signals comprises: performing analog to digital conversion on the positioning signal, and performing frequency compensation on each group of positioning signals, with a range for the frequency compensation being no more than one period of a pass-band for the benefit of performing signal acquisition of positioning signals operating on different frequency bands.
dividing the positioning signals into at least two groups based on a result of the sampling. Despite these differences similar features have been seen in other prior art involving dividing a signal for purposes of block averaging. Black [Fig. 8] and [Col. 8, Line(s) 27-65] teaching dividing a signal into at least two groups based on a sampling, sub-sampling of 5 ks/s, “[Col. 8, Line(s) 27-65] …SAT detector block 801 is implemented efficiently by divide-by-four sub-sampling at 5 ks/s…As a result of sub-sampling the nominal frequencies...alias to 970 Hz, 1000 Hz, and 1030 Hz…The energy estimation occurs in three parallel filter banks, represented by bandpass filter 818, square 820, and block averagor 822, and sliding block averagor 824..”. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the combined teachings of Samoudi in view of Badke by dividing the positioning signals into at least two groups based on a result of the sampling, as seen in Black in order to provide a benefit of performing multiple block averaging processes for the different frequency bands in parallel.


In regards to claim(s) 3 and 8,  Samoudi teaches the method according to claim 2, wherein, dividing the frequency compensated positioning signal : dividing the frequency compensated positioning signal ([Page 1363, Right Hand Column] teaches dividing a frequency compensated positioning signal into at least two signal blocks, each comprising the same number of sampling points, “Consider N samples of r(n) for each 1 ms data block…”); for the positioning signal  ([Page 1363, Right Hand Column] teaches performing an averaging operation on sampling points at the same positions in the signal blocks to obtain the block-averaged group of positioning signals, “….Accordingly, by averaging the input data over L consecutive blocks, as illustrated by the diagram given in Figure 1, we obtain the averaged data block…”).
The method of Samoudi differs from the method of claim 3, in that the method of Samoudi applies to method steps to a frequency compensated-positioning signal, whereas claim the steps are applied to each group of frequency compensated positioning signals. Despite these differences similar features have been seen in other prior art involving position acquisition. Badke (US 20160245923 A1) in [Par. 37] teaches for example receiving positioning signals, pluralities of GNSS satellite signals, “[0037]…Pluralities of GNSS satellite signals 184 and 185…”, and [Par. 46 – Par. 47] teaches dividing the signals into groups, “[0046] Signal splitting circuit 123 divides RF signals 105 into superbands of RF signals according to which frequency bands are desired to be collected and processed by the GNSS device…[0047]…Analog signal conditioning circuit 102 is electrically coupled to signal splitting circuit 132 and receives RF signals 115, 116, and 117 from signal splitting circuit 132”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the signal acquisition feature of Samoudi by receiving multiple positioning signals from a base station and dividing the positioning signals into groups, as similarly seen in Badke and further performing for the positioning signals, dividing each frequency compensated group of positioning signals into at least two signal blocks and performing an averaging operation on the signal blocks in each group of signals so as to obtain block-averaged groups of positioning signals comprises: dividing the each frequency compensated group of positioning signals into at least two signal blocks, each of which comprising the same number of sampling points; for each group of positioning signals, performing an averaging operation on sampling points at the same positions in the signal blocks to obtain the block-averaged group of positioning signals, for the benefit of performing signal acquisition of positioning signals operating on different frequency bands.


Allowable Subject Matter
Claim(s) 4-5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476